I do not agree with the opinion granting mandamus in so far as it prevents respondents from doing printing by mimeograph, multilith, multigraph duplicator or other instrument that can be operated in an office not devoted to printing or binding. Both the constitutional provision and the statutes cited in the foregoing opinion were, I believe, for the purpose of giving State printing and binding to the lowest bidder or bidders who could present adequate and satisfactory security for the performance of the work. Art. 4, § 25 of the Constitution of 1908 must be interpreted in the light of the circumstances from which it sprung. Its whole tenor indicates that it sought to eliminate the possibility of favoritism or patronage in securing contracts for services and supplies to the State and to secure such goods and services at the lowest possible cost to the public. The article was not designed to put the State in a strait-jacket so that it could not print or make manifold copies of its records and documents by machines in its own offices. "State interest is the chief consideration in all these transactions" (Detroit Free Press Co. v. Board of StateAuditors, 47 Mich. 135, 145), and when that interest, administrative convenience, *Page 665 
economy or other factors dictate the purchase and installation of various reproducing machines for State offices, we should be slow to construe as an inhibition on such action language which relates to the letting of contracts, a quite different procedure from that which has been followed.
Particularly is this true where petitioner's contract was simply for such printing and binding as might be ordered by the State from outside contract printers and binders. Petitioner's own voluntary agreement with the State does not go as far as the right it now asserts. Incidentally, the record discloses nothing that would impugn the good faith of the various State departments in arranging for their own printing by the methods here involved.
Petitioner may properly enforce its right to do such printing as it was hired to perform under the contract, and a peremptory writ will issue to that effect. But neither the language of the agreement nor of the Constitution entitled petitioner to more than that. The question being a public one, no costs will be allowed.
CHANDLER, NORTH, and McALLISTER, JJ., concurred with BUTZEL, C.J. *Page 666